Title: To George Washington from Charles Pinckney, 6 October 1791
From: Pinckney, Charles
To: Washington, George



Dear Sir,
October 6th 1791 In CharLeston

I wrote you lately on the subject of the unfortunate situation of St Domingo & the application they made to me with my answer, which with the inclosures I hope you have recieved—The object of this Line is merely to introduce to your acquaintance Mr Barnwell one of our newly elected members of the house of Representatives & who I think will do much credit to his

appointment—He will deliver you from me a Sketch of the large american Aloe or Agave which you saw in my Garden & which was not in the Bloom represented in the draught until July—As you said you had never seen one & expressed a wish that you could see one in Bloom I thought this the best way of enabling you to form a judgement of it in that State—I am with regard & esteem Dear Sir yours truly

Charles Pinckney


The stalk or pole of the Aloe was erected in less than six weeks—So the plant was in the bloom represented in the draught in about ten weeks.

